                       Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 1 of 14

                                                                                                                                 Client Ref.:
                                                             AFI+IDAVIT OF SERVICE



In the United States District Cotu-t for the Western Disri•ict of Pennsylvania
                                                                                                     Docket Number: 2:20-CV-00966-NR
                                                                ------------------------------       Filed On: 6/30/2020
 Donald J. Trump for President, Inc.
                                                                   Plaintiff{s),
vs

Kathy Doockvar, in her capacity as Secretary of the Conunonwealth of Peru~sylv~nia, et al.
                                                                    Defendant(s).
-----------------------------------------------------------------------------------------------
 State of Pennsylvania: Cotmty of Blair ss: Rey Benton, being duly sworn, deposes end says: that deponent is not n party to this action, is
 over 18 years of age and resides ui the State of Pennsylvania.

 That on 7/9/2020 at 8:41 AM., at 200 S. Juliana Street, Bedford, PA 15522
 Deponent attempted to serve the wit(~in Civil Cover Sheet; Local Rule
                                                             7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Debra Brown, E3edford County- Director of Elections

GOVERNMENTAL: A governmental subdivision Uy delivering thereat ~ tnie copy of each to Debra Brown, Bedford County- Director
of Elections personally, deponent knew said governmental subdivision so served to be the governmental subdivision described in legal
papers and knew said individual to be Chief Clerk- Director of Elections thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Female Race/Skin: White Age: 51 - 65 Yrs. Weight: ]40-1601bs Height: 5' 0" - 5' 3" Hair: Brovrn Other:

Debra accepted service without an issue.




          Commonwealth of Pennsylvanio -Notary Seal
                 Lori S. Ciaar, Notary Public
                          BtairGounty
          Mycommission expires pctobcr2?, 2022
               Commission number 1027191
          MambaF, ~~ftFl~y~v~ItI~,A~Sialt~tlon of Nokorloa
Sworn to before me on / 4/~0 U
                     ~.                                               D ~. ~D                    X                                -
                                                                       '      . ~~                                        Ray Benton
 OTAR PU LIC
                                                                                                                 PPLS Ref# 20-17279
                                                                      ~~
Conumssion Expiration         ~ ~2            2~
                                                      Process Plus Legal Service LLC
                                              2800 Tunipilce Drive, Suite 1, ~Iatboro, PA 19040
                Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 2 of 14



                                                                                                                               Client Ref.:



In the United States District CouR for the Western District of Pennsylvania
                                                                                                 Docket Number: 2:20-CV-00466-NR
                                                                                                 Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                                Plaintiffs),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                                   Defendant(s).
---------------------------------------------------------------------------------------------
Sra~e of Pennsylvania: County of Dauphin ss; Chad Spotts, being duly sworn, deposes and says. that deponent is not a party to this action,
is over 18 yeah of age and resides in the State of Pennsylvania.

That on 7/15/2020 at 1:06 PM., at G33 Court Street, lst Floor, Reading PA 19601
Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory, and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Deborsh Olivieri, Berks County- Director

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Deborah Olivieri personally, deponent
knew said governmental subdivision so served to be the governmental subdivision described in legal papers and knew said individual to be
Berks County- Director thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Female Race/Skin: White Age: 50 - 55 Yrs. Weight: 1~0-1601bs Height: 5' 9" - 6' 0" Heir: Blonde Other:

Debbie accepted service without an issue.




                  CummiNiatelth of Prnn~7han~a-`utan tital
                  Jahn F. Shinkuwsk~. Notan }'ublic
                             D~wphin C~unq
                  ~t~ tommis;i~+n crpirts ~eptcmhc~ ?R. 20??
                     Commissicx~ number 1151103


Sworn to before me on 7/20/2Q20
                                                                   a. a                  X                  1 ~
                                                                      '                                                Chad Spotts
                                                                                                               PPLS Ref# 20-17280
N
C
      ARY PUBLIC
      mission Expirat' n    d            ~~~..                     a~
                                                       Process Plus Legal Service LLC
                                               2800 Turnpike Dri~~e. Suite I, Hatboro, PA 19040
                         Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 3 of 14

                                                                                                                                 Client Re£:
                                                                ArFIDAVIT OF SERVICE


 In the United States District Court for the Western District of Pennsylvania
                                                                                                   Docket Number: 2:20-CV-00966-NR
 ---------------------------------------------------------------------------------                 Filed On: 6/30/2020
 Donald J. Trump for President, Inc.
                                                                     Plaintifi'(s),
 vs.

 Kathy Boockvar, in lier capacity as Secretary of the Conunonwealth of Pennsylvania, et al.
                                                              Defendant(s).

 State of Pennsylvania: County of Blair ss: Ray Benton, Ueing duly sworn, deposes and says: that deponent is not a party to this action, is
 over 18 years of age and resides in the State of Pennsylvania.

 That oi17/10/2020 at 11:15 AM., at 423 Allegheny St, Suite 047, Hollidaysburg, PA 16648
 Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
 Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
 Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
 (Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
 On Sarah Seymour, Blair County- Director of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a nlie copy of each to Bonita McHugh personally, deponent
knew said governmental subdivision so served to be the govermnental subdivision described in legal papers and knew said individual to be
Voter Reg Assistant /Authorized to accept service thereof.

DESCRIPTION: Deponent further states that the description of the person achi111y served is as follows:
Gender: Female Race/Skin: White Age: 5l - 65 Yrs. Weight: 220 - 2401Us Height: 5' 4" - 5' 8" Hair: Black Other:

Bonita accepted and signed for the documents without an issue. She confirmed that she was authorized to accept service.




   Commonwealth~o ~~ SY~vanla -Notary Seal
           Lori S. Claar, Notary Public
                     Blair County
   My  commission       expires Qctohor 22, 2022
          Commission number 9Q27191
                                                Nvl~rlga
   Me~1~k~~F, ~~f~I~~'llu~'~~~'~~~~~'I~'tlon of
Swor to before me on 7/14                  0
                                                                             rr•          X
                                                                         f            ~                                       Ray Benton
 OTAR PU L1C                                                                                                     PPLS Ref# 20-17281
Coy ' lion Expiration             ~ ~„               (~22,..
                                                             Process P]Lis Legal Service LLC
                                                     2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                      Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 4 of 14

                                                                                                                                Client Ref.:
                                                                   AFFIDAVIT OF SERVICE



In the United States District Court for t(~e Western District of Pennsylvania
                                                                                                  Docket Number: 2;20-CV-00966-NR
-----------------------------------------------------------------------------------------         Filed On: 6/30/2020
Donald J. Trump for President, lnc.
                                                                    Plaintiff(s),
vs.

Kathy Boockva~•, in her capacity as Secretary of die Commonwealth of Peiu~sylvania, et al.
                                                            Defendant(s).


State of Pennsylvania: County of Blair ss: Ray Benton, being duly sworn, deposes and says: thlt deponent is not a party to this action, is
over ] 8 years of age and resides in the State of Pemisylvania.

That on 7/l3/2020 at 11:10 AM., at 200 S. Center St, Edensburg, PA 15931
Deponent attempted to serve tl~e within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Shirley Crowl, Cambria County- Director of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a hlie copy of each to Shirley Crowl, Cambria County-
Director of Elections personally, deponent knew said governmental subdivision so served to be the governmental subdivision descriUed
in legal papers and knew said individual to be Director thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Female Race/Skin: White Age: 51 - 65 Yrs. Weight: 140-1601bs Height: 5' 4" - 5' 8" Hair: Brown Other:

Shirley accepted and signed for the documents without an issue.




                  Commonwealth of Pennsyfvanla -Notary Seal
                        Lori S. Claar, Notary Public
                                 EleirCounty
                  My commission expires October 22, 2Q22
                       Commission number 1027191
                ,~,.
                 _   ~~P ~3fl~ifly~Ugli~~ A9~c~Elltiflprl~i 81r~~ f1~6

Sworn to before me on 7/14/2020
                                                                          ❑■         ❑      X ~~`                   ^:
                                                                          1.                                             Ray Benton
                                                                               ~ ~                              PPLS Ref# 20-17285
NOTARY PUD IC                                                             'Q -s
      ion Expiration _~Sr~L~(~22
                                   L~~~                  Process Phis Legal Service LLC
                                                 2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                        Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 5 of 14



                                                                                                                                  Client Ref.:
                                                           AFFIDAVIT Or SERVICE



 In the United States District Court for the Western District of Pennsylvania
                                                                                                   Docket Number: 2:20-CV-00966-NR
 ----------------------------------------------------------------------------------------          Filed On: 6/30/2020
 Donald J. Trump for President, Inc.
                                                                     Plaintiff(s),
 vs.

 Kathy Boockv~r, in her capacity as Secretary of the Commonweah~ of Pennsylvania, et al.
                                                            Defendant(s).


 State of Pennsylvania: County of Blair ss: Ray Benton, being duly sworn, deposes and says: that deponent is not a pairty to this action, is
 over ] 8 years of age and resides in the State of Pennsylvania.

 That on 7/10/2020 at l :28 PM., at 420 Holmes St, Bellefonte, PA 16823
 Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Joyce E. McKinley, Centre County- Director of elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a tnie copy of each to Latisha Stefanilo personally, deponent
knew said govermnental subdivision so served to be the governmental suUdivision described in legal pipers and knew said individual to be
Voter Reg Coordinator /Authorized to accept service thereof.

DESCRIPTION: Deponent further states thlt the description of the person achrally served is as follows:
Gender: Female Race/Skin: Black Age: 36 - 50 Yrs. Weight: 140-1601bs Height: 5' 4" - 5' 8" Hair: Brown Other:

Latisha accepted and signed for the documents without an issue. She confirmed that she was authorized to accept service.




       Commonwealth of Pennsylvania -Notary Seal
             Lori S. Claar, Notary Public
                     Blair County
       Mycommission expires October 22, 2022
           Commisslon number 1027191
       Member, Pennsylvania Association of NotFrleo

Sworn to before me on 7/14/2020
                                                                        0~~ D               X
                                                                                     ~                                   Ray Benton
 OT Y P BL1C
                                                                               •     ~                           PPLS Ref# 20-17288
Conunission Expiration       ~ U 22 ZOZ.O                               ~       ~ ~ ~
                                                     Process Plus Legal Service LLC
                                             2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                       Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 6 of 14

                                                                                                                                 Client Ref.:
                                                              AFrIDAVIT OF SERVICE


 In the United States District Court for the Western DistricC of Peiulsylvania
                                                                                                   Docket Number: 2:20-CV-00966-NR
 -------------------------------------------------------------------------------------             Filed On: 6/30/2020
 Donald J. Trump for President, Inc.
                                                                     Plaintiff(s),
vs.

Kathy Boockvar, in her• capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                            Defendant(s).


 State of Pennsylvania: County of Blair ss: Ray Benton, being duly sworn, deposes and says: that deponent is not a party to this action, is
 over 18 years of 1ge and resides in the State of Pennsylvania.

 That oi17/l0/2020 at 12:12 PM., at 223 Penn St, Huntingdon Valley, PA 16652
Deponent attempted to serve tl~e within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Tammy Thompson, Huntingdon County- Election Coordinator

GOVERNMENTAL: A governmental subdivision Uy delivering thereat a true copy of each to Tracey Rhodes personally, deponent knew
said governmental subdivision so served to be the governmental subdivision described in legal papers end knew said individual to be Chief
Deputy Clerk / Authorized to accept service thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Male Race/Skin: White Age: 36 - 50 Yrs. Weight: 180-2001bs Height: 5' 4" - 5' 8" Hair: Blonde Other:

Tracey accepted end signed for tl~e documents without an issue. She confi~7ned that she was authorized to accept service.




           Com~7ionweaith of Pennsylvania -Notary Seal
                    Lori S. Cigar, Notary Public
                            Blair County
            INy commission expires October 22, 2Q22
                  Commission number 1027191
           ~~-
           M~f19F~@
               P,~    HFl~friuc~nia~1~Aaol~tlon of Natarlos
                     "@


Sworn to before me on 7/14/2020
                                                                        D. '~0            X
                            ~~                                                                                                Ray Benton
 OTARY U LIC
                             "-'~                                       ~
                                                                        ~                                        PPLS Ref# 20-17305
Comintssion Expiration ,~ ~               ~Z ~.                             ~
                                                       Process Plus Legal Service LLC
                                               2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                            Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 7 of 14


                                                                                                                           Client Ref.:



 In the United States Dist~•ict Count for the Western District of Pennsylvania
                                                                                                     Docket Number: 2:20-CV-00966-NR
                                                                                                     Filed On: 6/30/2020
 Donald J. Trump for President, Tnc.
                                                                       Plaintiff(s),
 vs

 Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                            Defe~ldant(s).


 State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Merring, being duly sworn, deposes and says: that deponent is not a
 party to this action, is over 18 years of age and resides in the State of Pennsylvania.

 That on 7/13/2020 at 2:00 PM., at 123 Wyoming Ave, 2nd fl, Scranton, PA 18503
 Deponent attempted to serve tl~e within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
 Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
 lnjunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
 (Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
 On Marion Medalis, Lackawanna County- Director- Department of Elections

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Marion Medatis, Lackawanna County-
Director- Department of Elections personally, deponent lu~ew said governmental subdivision so served to be die governmental
subdivision described in legal papers and knew said individual to be Director thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Female Race/Skin: White Age: 51- 65 Yrs. Weight: 180-2001bs Height: 5' 4" - 5' 8" Hair: Black Other:

Marion accepted and signed for the documents without an issue.




                COI~MONVVEI~LTH 0" ,,r~;. ."~'b'~..VANIA
                             Amy Boslte;, h.,t2r°i ti'ul`lir,
                               Lackawanrr: Coi, -v
                        My Commissloll F'j~i; ~~: GC`o::~~ 3. ~G?i
                            Commission ivur.;~, ; is".::;r`:



Sworn to before me on `"1 I I!._c ~ 2.x;1 ~                                                      ~    ~
                                                                                             V                     ,~/        ~~/  ,.,

 1             --~                                                                               ~         $`enjamu1 Wayr~~ erring
     ~'~~., , ~ ;~>,~. ~.~.~.    ;,
NOT~`R`~Y PUBLIC            ~                                             ~            .~~
                                                                                                               PPLS Ref#~2~17309
                                                                                                                         ~
Commission expiration I ~~~ ~ ,';~ r: t s
                                                              Process Plus Legal Service LLC
                                                      2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
               Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 8 of 14



                                                                                                                             Client Ref.:



In the United States District Court for the Western District of Pennsylvania
                                                                                                Docket Number: 2:20-CV-00966-NR
----__~.__.~-----_.--___._..------•--------------------------------------------------           Filed On: 6/30/2020
Donald J. Trump for President, Inc.
                                                             Plaintif'f(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                           Uefendant(s).


State of Pennsylvania County of Dauphin ss: ChAd Spotts, being duly sworn, deposes and says: that deponent is not a party to this action,
is over 18 years of age and resides in the State of Pennsylvania.

That on 7!15/2020 at 11:49 AM., at 400 South 8th Street, Municipal Building, Room 209, Lebanon, PA 17042
Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion fur Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Michael L Anderson, Lebanon County- Director of Elections and Voter Reg

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Michael L Anderson personally, deponent
knew said governmental subdivision so served to be the governmental subdivision described in legal papers and knew said individual to be
Lebanon County- DireMor of Elections and Voter Reg thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender: Mate Race/Skin: White Age: 50 - 55 Yrs. Weight: 180-2001bs Height: Over 6' Hair: Brown Other:

Michael accepted service without an issue.




             ~uonweallb of Pamsylveais • Ncxary Sea!
             John F. Shinkowsky. No[ary Public
                      Dauphin County
             Ny u~mmission expires Septcmher 28.2022
               Commisvion number 1151303

Sworn to before me on 7/20/2020
                                                                 0            0         X                               Z
                                                                 '~'                                                   Chad Spotts
NO    Y PUBLIC                                                   ~                                             PPLS Ref# 20-17312
Co mission Expi       n v       4' }ol-                           ~           •~~

                                                    Process Plus Legal Service LLC
                                            2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                            Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 9 of 14


                                                                                                                                Client Ref.:
                                                                        AFFIDAVIT OF SERVICE


 In the United States District Court for the Western District of Pennsylvania
                                                                                                          Docket Number: 2:20-CV-00966-NR
 -----------------------------------------------------------------------------------------------          Filed On: 6/30/2020
  Donald J. Trump for President, Inc.
                                                                               Plaintiff(s),
 vs

 Kathy Boockvar, u~ her capacity as Secretary of the Commonweald~ of Pennsylvania, et al.
                                                            Defendant(s).


  State of Pennsylvania: County of Lackawanna ss; Benjamin Wayne Merring, being duly sworn, deposes and says: ti~at deponent is not a
  party to this action, is over 18 years of age and resides in the State of Pennsylvania.

 That on 7/9/2020 at 4:05 PM., at 20. N. Pennsylvania Ave, Suite 207, Wilkes-Barre, PA 18701
 Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
 Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
 Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
 (Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
 On Shelby Watchilla, Luzerne County- Director of Elections

 GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Marian Mor►•is personally, deponent knew
 said governmental subdivision so served to be the govenunental subdivision described in legal papers and knew said individual to be
 Inspector /Authorized to accept service thereof.

 DESCR1PT10N: Deponent further states that the description of the person actually served is as follows:
 Gender: Female Race/Skin: White Age: 51 - 65 Yrs. Weight: 180-2001bs Height: 5' 0" - 5' 3" Hair: Brown Other:

 Marian accepted and signed for the documents She first contacted Shelby Watchilla and confirmed that sloe was authorized to accept
 service.




COE~MQNVVF.~\l..""~i !~'M i~''..~'"' I~~'i.VANl~


       My Comini~;iun F." e~:;', : "'e~c- . r 3, 2021



Sworn to before me on '-"I ~ Il_ ~ l~`- Z ~'
                                                                                               0
  ~_6~1L~     ~_~:, ~v ~,~:~-~ . ::~~
                1
NOTAI~~• PUBLIC                                                                    ~
Commission Expiration               I ' ~ ~~~ ~ ~-''~~~ ~ E                       ~~'
                                                                     Process Plus Legal Service LLC
                                                              2800 Tw•npike Drive, Suite 1, Hatboro, PA 19040
                      Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 10 of 14


                                                                                                                              Client Ref.:




  In the United States District Court for the Western District of Pem~sylvania
                                                                                                     Docket Number: 2:20-CV-00966-NR
                                                                                                     Filed On: 6!30/2020
  Donald J. Trump for President, Inc.
                                                                         P I ai nti ff(s),
  vs

 !<athy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                             Defendant(s).


  State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Merring, being duly stivorn, deposes and says: that deponent is not a
  party to this action, is over 18 years of age and resides in the State of Pennsylvania.

  That on 7/13/2020 at 1:40 PM., at One Quaker Plaza, Rm 1U5, Stroudsburg, PA 18360
  Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
  Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
  Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
  (Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
  On Sarah May Silfee, Monroe County- Director of Elections and Voter Reg.

 GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Mary Dunkelberger personally, deponent
 knew said governmental subdivision so served to be the governmental subdivision described in legal papers and la~ew said individual to be
 Records Tech /Authorized to accept Service thereof.

 DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
 Gender. Female Race/Skin: White Age: 36 - 50 Yrs. Weight: 100 -1201bs Height: 5' 4" - 5' 8" Hair. Blonde Other:

 Mary accepted and signed for the documents without an issue. She confirmed that she was authorized to accept service




 CAPRMOt~JWEAI~TI~ OF PFP~INSYLVANIA
            Array Qosket, No~ry Pubic
                Lackawanna County
       My Commission C~cpires Qctober 3, 2021
           Commission Number 1321773



Sworn to before me on        1 I I{ i ~ ~%" <'~ c: U
j~~.                                                                         0          10


NOTAR~' PU$LIC                                                               ~~
Commission Expiration ~ ~-'• '~~> ~~(- ~': ~
                                                                Process Plus Legal Service LLC
                                                       2800 Tt.u~npike Drive, Suite 1, Hatboro, PA 19040
                       Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 11 of 14


                                                                                                                         Client Ref.:




 In the United States District Court for the Western District of Pennsylvania
                                                                                                   Docket Number: 2:20-CV-00966-NR
 -----------------------------------------------------------------------------------------------   Filed On: 6/30/2020
 Donald 1. Trump for President, Inc.
                                                                     Plaintiff(s),
 vs

T<ad~y Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                                    Defendant(s).
-----------------------------------------------------------------------------------------------
 State of Pennsylvania: Cow~ty of Lackawanna ss: Benjamin Wayne Mecring, being duly sworn, deposes and says: that deponent is not a
 party to this action, is over 18 years of age and resides in the State of Pem~sylvania.

 That on 7/10/2020 at 3:25 PM., at 506 Broad St, Milford, PA 18337
 Deponent attempted to serve dle within Civil Cover Sheet; Loca(Rule 7.1 Disclosure Statement; Praecipe of
 Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
 Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
 (Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
 On Nadeen Manzoni, Pike County- Directror of Elections

GOVERNMENTAL: A governmental subdivision by delivering ti~ereat a true copy of each to Nadeen Manzoni, Pike County- Directror
of Elections personally, deponent knew said governmental subdivision so served to be the governmental subdivision described in legal
papers and knew said individual to be Director thereof.

DESCRIPTION: Deponent further states that the description of tl~e person actually served is as follows:
Gender: Female Race/Skin: White Age: 51 - 65 Yrs. Weight: 140-1601bs Height: 5' 4" - 5' 8" Hair: Brown Other:

Nadeen accepted and signed for the documents without an issue.




  CO~~€Nic"~hIVV~ALTF~ OF PENP~SYL,VANIA
                  firoy 5osi<et, Notary Public
                      t.ackawanna County
         h1y ^oinir~i::sion Expires October 3, 2021
               `',~r~7mission Number 1321779


Sworn to before me on ~,~ I I(_l i7 ~-`~ Z t~

                                                                                                         Ben~min Wayne M r•
NOTARY p~IBLIC
                        -~                                               ~                                   PPLS Ref# 20173
                                                                                                                         ~   6
Commission Expiration           ~ C:, ~ '~    r- ~-                      ~                                                  `, -'~
                                                             Process Plus Legal Service LLC
                                                      2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                      Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 12 of 14


                                                                                                                                       Client Ref.:




 In the United States District Court for die Western District of Pennsylvania
                                                                                                               Docket Number: 2:20-CV-00966-NR
 -----------------------------------------------------------------------------------------------               Filed On: 6/30!2020
 Donald J. Trump for President, Inc.
                                                                     Plaintiff(s),
 vs.

 Kathy Boockvar, in her cApacity as Secretary of the Commonwealth of Pennsylva~~ia, et al.
                                                            Defendant(s).


 State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Merring, being duly sworn, deposes and says: that deponent is not a
 party to this action, is over 18 years of age and resides in the State of Pennsylvania.

 That on 7/9/2020 at 2:00 PM., at 31 Lake Avenue, Montrose, PA 18801
 Deponent attempted to serve die within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
 Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
 Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
 (]~°roposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
 On Macy Rudock, Susqueh~nnah County- Election Director

 GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Melissa Brunges personally, deponent
 knew said governmental subdivision so served to be the governmental subdivision described in legal papers and Imew said individual to be
 Assistant Di►•ector /Authorized to accept service thereof.

 DESCRIPTION: Deponent fuirther stales that the description of the person actually served is as follows:
 Gender. Female Race/Skin: White Age: 36 - 50 Yrs. Weight: 140-1601bs Height: 5' 6" - 5' 9" Hair: Brown Other:

 Melissa accepted and signed foi• the documents without an issue. She confirmed that she was authorized to accept service.




 COGt~M0t~1WJ~1!_.7'I~ ~F PEPv~lSYI..VANIA
            Atny tl~.s~te,, '~4itary Public
               i.~ ~I=:awanria County
       My Comrnis;i:~n !x;rres October 3, 2t}21
           Comau:;: nn f~iumbcr 13217T9


Sworn to before me on ~~ 2 C:~ IZ c Z ~,                                                           v   _                    ~ y

         r'~).                                                                                             ~         -Benjamin Way ^      ei1•ing
NOTA \_'1} ' PUBLIC                                                      ~                                               PPLS Re ,      -17332
Commission Expiration ~I :~ ~'> :%~~ ~-~ ~
                                                                        ❑
                                                          Process Plus Legal Service LLC
                                                  2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
                           Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 13 of 14


                                                                                                                                   Client Ref.:
                                                                       AFI+IDAVIT OF SERVICE


 In the United States District Court for the Westent District of Pe~u~►sylvania
                                                                                                         Docket Number: 2:20-CV-00966-NR
                                                                                                         Filed On: 6/30/2020
 Donald J. Trump for President, Inc.
                                                                              Plaintiff(s),
 vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                                    Defendant(s).
-----------------------------------------------------------------------------------------------
 State of Pennsylvania: County of Lackawanna ss: Benjamin Wayne Merring, being duly sworn, deposes and says: that deponent is not a
 party to this action, is over ] 8 years of age and resides in the State of Peimsylvania.

 That on 7/9/2020 at 2:55 PM., at 1 Courthouse Square, Tunkhannock, PA 18657
 Deponent attempted to serve the withui Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
 Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
 Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
 (Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
 On Florence Kellett, Wyoming County- Director of elections

GOVERNMENTAL. A governmental subdivision by delivering thereat a true copy of each to Tliomas S. Henry personally, deponent
knew said governmental subdivision so served to be the goventinental subdivision described in legal papers and Irnew said individual to be
Commiissioner / Authori2ed to accept service thereof.

DESCR1PT10N: Deponent further states that the description of the person actually served is as follows:
Gender; Male Race/Skin: White Age: 51 - 65 Yrs. Weight: 240-2601bs Height: 5' 9" - 6' 0" Haic: Brown Other:

Thomas accepted and signed for the documents without an issue. He confirmed that he was authorized to accept service.




cca~P~o~vvv~~.T~ c=- -~,,... ,.. , .., .~~,.v~N~~
               Amy Bosl~et, ~!~;: s ;r ;' .. . ,.
                 lackawarrr,~, ,::~;u: ,.~ ,
          My Commission Er. ;r :: :: c~~.'.~.; :~, ""21
              Commission Er r ': ::               "i



S~y~m to before me on                ~ ~ II, ( ~ ~~.`~~ _`.~                                           ./                ~;           ~..'%
                                                                                                                   ~

                     ~ '                        ~..                                           a                Benjamin Wayne/~~i~•ing
 1     4',~ , `~ ~ t ~ ~~'~~~ ` ~~       _ "~
NOTARY ~ BLIC                            ~'~
                                                                                                                   F~PLS Ref#~2~-17340
                                                                                                                              ~.
Commissi~n~Expiration                t ~'~ ..~>; ~ r.• ~ z
                                                                     Process Plus Legal Service LLC
                                                             2800 Turnpike Drive, Suite 1, Hatboro, PA 19040
               Case 2:20-cv-00966-NR Document 164 Filed 07/23/20 Page 14 of 14



                                                                                                                            Client Ref.:




In the United States District Court for the Vdestem District of Pennsylvania
                                                                                                Docket Number: 2:20-CV-00966-NR
------------------------------~.~_._~_.~._-------------------------------------•---------       Filed Un: 6/30/2020
Donald J. Trump for President, Inc.
                                                               Plaintiff(s),
vs.

Kathy Boockvar, in her capacity as Secretary of the Commonwealth of Pennsylvania, et al.
                                                           Defcndant(s).


State of Pennsylvania: County of Dauphin ss: Terry Bumgardner, being duly sworn, deposes and says: that deponent is not a party to this
action, is over 18 years of age and resides in the State of Pennsylvania.

That on 7/16/2020 at 11:57 AM., at 28 E. Vlarkct Street, York, PA 17401
Deponent attempted to serve the within Civil Cover Sheet; Local Rule 7.1 Disclosure Statement; Praecipe of
Appearance; Certificate of Service; Summons in a Civil Action; Verified Complaint for Declaratory and
Injunctive Relief; Motion for Speedy Declaratory Judgment and Expedited Discovery; Certificate of Service;
(Proposed) Order Granting Plaintiffs' Motion for a Speedy Declaratory Judgment and Expedited Discovery
On Steve Ulrich, York County Director

GOVERNMENTAL: A governmental subdivision by delivering thereat a true copy of each to Larna Kennedy personally, deponent
knew said governmental subdivision so served to be the governmental subdivision described in legal papers and knew said individual to be
Clerk /Authorized to accept service thereof.

DESCRIPTION: Deponent further states that the description of the person actually served is as follows:
Gender. Female Race/Skin: Black Age: 36 - ~5 Yrs.1~leight: 150-170lbs Height: 5' 4" - 5' 8" Hair: Black Other:

Lama accepted service without an issue. She confirmed that she .vas authorized to accept service.




                    Cammaawcstt~ of ('ertmti Ivanie - ~~,~u~ Sail
                    John F. Shinkowsk~~, Nuttu~ }'uhlic
                             Dauphin C~3ur~n•
                    My commission expires Sep~cmher ~S. ?U22
                      Commissitx~ numhcr 1 1513(13


Sworn to before me nn 7/20/2020
                                                                    a~ a                    X                    Terry Bumgardner
NO    RY PUB                                                                                                  PPLS Ref# 20-17341
Co mission        ration dq               3~                        0       ,~

                                                        Process Plus Legal Service LLC
                                                2800 Turnpike Drive. Suite I, Hatboro, PA 19040
